Cite as 2022 Ark. 183
                   SUPREME COURT OF ARKANSAS
                                                 Opinion Delivered:   October 6, 2022

 IN RE RULES FOR MINIMUM
 CONTINUING LEGAL EDUCATION
 (RULE 4) AND REGULATIONS OF THE
 ARKANSAS CONTINUING LEGAL
 EDUCATION BOARD (RULE 4.04)




                                        PER CURIAM

       The Supreme Court hereby amends, retroactive to July 1, 2022, Rule 4 of the Rules

for Minimum Continuing Legal Education and Rule 4.04 of the Regulations of the Arkansas

Continuing Legal Education Board. The changes are set out below, with only new material

shown and underlined.

       Rules for Minimum Continuing Legal Education

Rule 4. Accreditation.

       ....

       (H) The Board is authorized to establish regulations that grant credit for service as an
active member of a Supreme Court of Arkansas Board, Commission, or Committee. An
attorney may earn general CLE credit hours at a rate of one (1) hour of credit for every three
(3) hours of service performed. The Board shall limit the number of credit hours that can
be earned through the service to the Supreme Court of Arkansas to no more than three (3)
hours per reporting period.

       Regulations of the Arkansas Continuing Legal Education Board

Rule 4.04. Approved CLE Activities.
     ....

    (11) Service as an active member of a Supreme Court of Arkansas Board,
Commission, or Committee during a specific reporting period.




                                    2